              Case 13-12466-mkn          Doc 218     Entered 04/24/20 09:57:11          Page 1 of 1
NVB 8010−4 (Rev. 5/16)


                             UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEVADA


 IN RE:                                                      BK−13−12466−mkn
                                                             CHAPTER 13
 WILLIE N. MOON and ADNETTE M.
 GUNNELS−MOON
                                                             Appeal Reference Number:           20−06 (CROSS
                                  Debtor(s)                                                     APPEAL 20−08)
                                                             BAP Number:                        NV−20−1057;
                                                                                                (NV−20−1070
                                                                                                CROSS−APPEAL)
 RUSHMORE LOAN MANAGEMENT SERVICES, LLC
                      Appellant(s)
                                                             CERTIFICATE OF
 vs                                                          READINESS TO
                                                             BANKRUPTCY APPELLATE PANEL
 WILLIE N. MOON & ADNETTE M. GUNNELS−MOON
                         Appellee(s)




To:         Bankruptcy Appellate Panel
            125 South Grand Avenue,
            Pasadena, CA 91105


The undersigned Deputy Clerk of the U.S. Bankruptcy Court certifies that the Statement of Issues, Designation of
Record, and transcripts have been filed, and the record on appeal is complete.



Dated: 4/24/20


                                                          Mary A. Schott
                                                          Clerk of Court
